DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al. (US 2016/0323855 A1, hereinafter, “Nakamura”, provided in the 04/04/2022 IDS) in view of Chen et al. (US 2014/0192732 A1, hereinafter, “Chen”, provided in the 04/04/2022 IDS).
Consider claim 8, Nakamura teaches a user equipment (UE) in a wireless communication system (see at least figure 1, figure 7 and description thereof), comprising: at least one transceiver (see at least figure 7 (700, 712, 701 and 711) and description thereof); and at least one processor operably connected to the at least one transceiver (see at least figure 7 (703, 706, 707, 708)); wherein the at least one processor is configured to: receive, from a base station (BS), configuration information for indicating one of a plurality of modulation and coding scheme (MCS) tables via a radio resource control (RRC) signaling (see at least para. 54 and claim 8, Nakamura teaches receiving from a base station a prescribed/modulation mode configuration information via RRC, information on one or more MCS tables), wherein the plurality of MCS tables includes: a first MCS table including a plurality of MCS indices (see paras. 21-22, claim 8 and figure 5), and a second MCS table including the plurality of MCS indices (see at least paras. 21-22, claim 8 and figure 6), wherein the at least one processor is further configured to: identify an MCS index from the second MCS table in case that the configuration information indicates the second MCS table (see at least paras. 54, 95, 100 and figures 5-6, Nakamura teaches identify (being notified) a selected MCS index from a MCS table (i.e., second MCS table (fig. 6)) when the modulation mode configuration indicates the second MCS table); and receive data using the identified MCS index (see paras. 100 and 117, Nakamura teaches performing received data demodulation (on PDSCH) based on the identified MCS index, thus retrieving received data based on the identified MCS index), wherein a first MCS index of the first MCS table indicates a first modulation scheme and a first code rate (see paras. 54, 89 and figures 5, where first MCS index (any of MCS index in fig. 5) having a first modulation scheme and a first a code rate), wherein a second MCS index of the second MCS table indicates the first modulation scheme and the first code rate (see paras. 54, 89 and figures 6, where first MCS index (any of MCS index in fig. 6 (as respective index in fig. 5) having the first modulation scheme and the first code rate).
Nakamura teaches a first MCS index and the second MCS index indicate the first modulation scheme and the first code rate (see above), however, did not particularly teach the first MCS index is lower than the second MCS index. Chen teaches said limitation (see at least paras. 17, 112, and 121, Chen teaches a second MCS in a table (second MCS index) having greater number of bits than a first MCS (index) bits).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nakamura and teach the first MCS index is lower than the second MCS index, as taught by Chen, thereby, allowing efficient wireless data transmission.

Consider claim 1: all of the limitations of method claim 1 are included in the apparatus claim 8, therefore, claim 1 is subjected to the same rejection applied to claim 8.

Consider claim 21, Nakamura teaches a base station (BS) in a wireless communication system (see figures 1, 7 and description thereof), comprising: at least one transceiver (see figure 2 (201, 202, 211 and 212); and at least one processor operably connected to the at least one transceiver (see figure 2 (207, 209, 205, 204) and description thereof); wherein the at least one processor is configured to: transmit, to a user equipment (UE), configuration information for indicating one of a plurality of modulation and coding scheme (MCS) tables via a radio resource control (RRC) signaling (see at least para. 54 and claim 8, Nakamura teaches receiving from a base station a prescribed/modulation mode configuration information via RRC, information on one or more MCS tables), wherein the plurality of MCS tables includes: a first MCS table including a plurality of MCS indices (see at least figure 5 and description thereof), and a second MCS table including the plurality of MCS indices (see at least figure 6 and description thereof), wherein the at least one processor is further configured to transmit data using the configuration information (see para. 54, claim 8 and figure 2, Nakamura teaches transmitting data based on modulation/prescribed mode configuration information), wherein a first MCS index of the first MCS table indicates a first modulation scheme and a first code rate (see paras. 54, 89 and figures 5, where first MCS index (any of MCS index in fig. 5) having a first modulation scheme and a first a code rate), wherein a second MCS index of the second MCS table indicates the first modulation scheme and the first code rate (see paras. 54, 89 and figures 6, where first MCS index (any of MCS index in fig. 6 (as respective index in fig. 5) having the first modulation scheme and the first code rate).
Nakamura teaches a first MCS index and the second MCS index indicate the first modulation scheme and the first code rate (see above), however, did not particularly teach the first MCS index is lower than the second MCS index. Chen teaches said limitation (see at least paras. 17, 112, and 121, Chen teaches a second MCS in a table (second MCS index) having greater number of bits than a first MCS (index) bits).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nakamura and teach the first MCS index is lower than the second MCS index, as taught by Chen, thereby, allowing efficient wireless data transmission.

Consider claim 15: all of the limitations in method claim 1 are included in the apparatus claim 21, therefore, claim 15 is subjected to the same rejection applied to claims 21.

Consider claims 2, 9 and 16, Nakamura in view of Chen teaches wherein the plurality of MCS indices include: the first MCS index expressed as (quadrature phase shift keying (QPSK), 120/1024), a third MCS index expressed as (QPSK, 193/1024), a fourth MCS index expressed as (QPSK, 308/1024), a fifth MCS index expressed as (QPSK, 449/1024), a sixth MCS index expressed as (QPSK, 602/1024), a seventh MCS index expressed as (16-QAM, quadrature amplitude modulation, 378/1024), an eighth MCS index expressed as (16-QAM, 490/1024), and a ninth MCS index expressed as (16-QAM,616/1024) (see para. 77 and figure 4b in Chen, where Chen teaches a CQI index value may be used to identify MCS (para. 77)).

Consider claims 5, 12 and 19, Nakamura in view of Chen teaches wherein the second MCS table is configured to include a lower spectral efficiency than the first MCS table in a same index (see para. 84 and tables 1-2 in Chen, where Chen teaches a certain CQI table associated with a MCS table having lower spectral efficiency than another CQI table that is associated with another MCS table).

Consider claims 6 and 13, Nakamura in view of Chen teaches wherein the first MCS table and the second MCS table include a same maximum modulation order (see tables 4 and 5 (paras. 96-97) in Chen, where Chen shows same maximum modulation order (8) for both MCS tables).

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al. (US 2016/0323855 A1, hereinafter, “Nakamura”, provided in the 04/04/2022 IDS) in views of Chen et al. (US 2014/0192732 A1, hereinafter, “Chen”, provided in the 04/04/2022 IDS) and KANG et al. (US 2015/0271693 A1, hereinafter, “Kang”, provided in the 04/04/2022 IDS).
Consider claims 3, 10 and 17, Nakamura in view of Chen teaches plurality of MCS tables including the first and second MCS tables (see rejection of claim 1, above), however, did not particularly teach in case that the one of the plurality of MCS tables is the second MCS table, receiving, from the BS, a transport block with an error probability not exceeding a second block error rate (BLER). Kang teaches said limitation (see at least para. 116, Kang teaches not exceeding a BLER rate when using certain MCS indexes (MCS table) associated a TBS (para. 118)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nakamura and teach in case that the one of the plurality of MCS tables is the second MCS table, receiving, from the BS, a transport block with an error probability not exceeding a second block error rate (BLER, as taught by Kang, thereby, allowing efficient wireless data transmission.

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al. (US 2016/0323855 A1, hereinafter, “Nakamura”, provided in the 04/04/2022 IDS) in views of Chen et al. (US 2014/0192732 A1, hereinafter, “Chen”, provided in the 04/04/2022 IDS) and Feng (US 2019/0081727 A1, provided in the 04/04/2022 IDS).
Consider claims 7, 14 and 20, Nakamura in view of Chen teaches the first modulation scheme and the first coding rate are included in a first CQI table and a second COI table (see at least figure 4b-4c an para. 77 in Chen), however, did not particularly teach wherein the first CQI table is associated with a first BLER, 0.1, and wherein the second CQI table is associated with a second BLER, 0.00001. Feng teaches said limitations (see paras. 151 and 165, Feng teaches CQI tables may have BLER of 0.1 and/or BLER of 0.0001).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nakamura and teach wherein the first CQI table is associated with a first BLER, 0.1, and wherein the second CQI table is associated with a second BLER, 0.00001, as taught by Feng, thereby, allowing efficient wireless data transmission.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0372784 A1 relates to the field of mobile wireless communications, and more particularly, to a modulation processing method, a user equipment (UE) and a base station in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632